








REGISTRATION RIGHTS AGREEMENT


by and among


Springleaf Finance Corporation



and




Merrill Lynch, Pierce, Fenner & Smith Incorporated,

Citigroup Global Markets Inc. and

Credit Suisse Securities (USA) LLC






Dated as of May 29, 2013














--------------------------------------------------------------------------------

 




REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 29, 2013, by and among Springleaf Finance Corporation, an Indiana
corporation (the “Company”), and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representative (the “Representative”) of the Initial
Purchasers, each of whom has agreed to purchase the Company’s 6.00% Senior Notes
due 2020 (the “Initial Notes”), pursuant to the Purchase Agreement (as defined
below).

This Agreement is made pursuant to the Purchase Agreement, dated May 21, 2013
(the “Purchase Agreement”), among the Company and the Initial Purchasers for (i)
the benefit of the Initial Purchasers and (ii) the benefit of the holders from
time to time of the Initial Notes, including the Initial Purchasers.  In order
to induce the Initial Purchasers to purchase the Initial Notes, the Company has
agreed to provide the registration rights set forth in this Agreement.  The
execution and delivery of this Agreement is a condition to the obligations of
the Initial Purchasers set forth in Section 5(f) of the Purchase Agreement.

The parties hereby agree as follows:

SECTION 1.

Definitions.  As used in this Agreement, the following capitalized terms shall
have the following meanings:

Additional Interest: As defined in Section 6(c) hereof.

Additional Interest Payment Date:  With respect to the Initial Notes, each
Interest Payment Date.

Broker-Dealer:  Any broker or dealer registered under the Exchange Act.

Business Day:  Any day other than a Saturday, Sunday or U.S. federal holiday or
a day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

Closing Date:  The date of this Agreement.

Commission:  The Securities and Exchange Commission.

Consummate:  A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Notes to be issued in the Exchange Offer,
(ii) the maintenance of such Registration Statement continuously effective and
the keeping of the Exchange Offer open for a period not less than the minimum
period required pursuant to Section 3(b) hereof, and (iii) the delivery by the
Company to the Registrar under the Indenture of Exchange Notes in the same
aggregate principal amount as the aggregate principal amount of Initial Notes
that were tendered by Holders thereof pursuant to the Exchange Offer.











--------------------------------------------------------------------------------

 




Exchange Act:  The Securities Exchange Act of 1934, as amended, including the
rules and regulations promulgated thereunder.

Exchange Notes:  The 6.00% Senior Notes due 2020, of the same series under the
Indenture as the Initial Notes attached thereto, to be issued to Holders in
exchange for Transfer Restricted Securities pursuant to this Agreement.

Exchange Offer:  The registration by the Company under the Securities Act of the
Exchange Notes pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Notes in an aggregate principal amount equal to the
aggregate principal amount of the Transfer Restricted Securities tendered in
such exchange offer by such Holders.

Exchange Offer Registration Statement:  The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

FINRA:  Financial Industry Regulatory Authority, Inc.

Holder:  As defined in Section 2(b) hereof.

Indemnified Holder:  As defined in Section 8(a) hereof.

Indenture:  The Indenture, dated as of May 29, 2013, by and between the Company
and Wilmington Trust, National Association, as trustee (the “Trustee”), pursuant
to which the Notes are to be issued, as such Indenture is amended or
supplemented from time to time in accordance with the terms thereof.

Initial Notes:  As defined in the preamble hereto.

Initial Placement:  The issuance and sale by the Company of the Initial Notes to
the Initial Purchasers pursuant to the Purchase Agreement.

Initial Purchasers:  Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc. and Credit Suisse Securities (USA) LLC.

Interest Payment Date:  As defined in the Indenture and the Notes.

Notes:  The Initial Notes and the Exchange Notes.

Person:  An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

Prospectus:  The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such prospectus.

Registrar:  As defined in the Indenture.





-2-




--------------------------------------------------------------------------------

 




Registration Failure:  As defined in Section 5 hereof.

Registration Statement:  Any registration statement of the Company relating to
(a) an offering of Exchange Notes pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which in each case is filed pursuant to the provisions
of this Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Representative:  As defined in the preamble hereto.

Securities Act:  The Securities Act of 1933, as amended, including the rules and
regulations promulgated thereunder.

Shelf Effectiveness Deadline:  As defined in Section 4(a) hereof.

Shelf Registration Statement:  As defined in Section 4(a) hereof.

Suspension Period: As defined in Section 6(d) hereof.

Transfer Restricted Securities:  Each Initial Note, until the earliest to occur
of (a) the date on which such Initial Note is exchanged in the Exchange Offer
for an Exchange Note entitled to be resold to the public by the Holder thereof
without complying with the prospectus delivery requirements of the Securities
Act, (b) the date on which such Initial Note has been effectively registered
under the Securities Act and disposed of in accordance with a Shelf Registration
Statement and (c) the date on which such Initial Note is distributed to the
public by a Broker-Dealer pursuant to the “Plan of Distribution” contemplated by
the Exchange Offer Registration Statement (including delivery of the Prospectus
contained therein).

Trust Indenture Act:  The Trust Indenture Act of 1939, as amended, including the
rules and regulations promulgated thereunder.

Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

SECTION 2.

Securities Subject to This Agreement.

(a)

Transfer Restricted Securities.  The securities entitled to the benefits of this
Agreement are the Transfer Restricted Securities.

(b)

Holders of Transfer Restricted Securities.  A Person is deemed to be a holder of
Transfer Restricted Securities (each, a “Holder”) whenever such Person owns
Transfer Restricted Securities.

SECTION 3.

Registered Exchange Offer.

(a)

Unless the Company has reasonably determined that the Exchange Offer shall not
be permissible under applicable law or Commission policy (after the procedures
set forth in





-3-




--------------------------------------------------------------------------------

 




Section 6(a) hereof have been complied with), the Company shall (i) use its
reasonable best efforts to file with the Commission on or prior to the 360th day
after the Closing Date (or if such 360th day is not a Business Day, the next
succeeding Business Day), a Registration Statement under the Securities Act
relating to the Exchange Notes and the Exchange Offer, (ii) use its reasonable
best efforts to cause such Registration Statement to become effective on or
prior to the 360th day after the Closing Date (or if such 360th day is not a
Business Day, the next succeeding Business Day), (iii) in connection with the
foregoing, file (A) all pre-effective amendments to such Registration Statement
as may be necessary in order to cause such Registration Statement to become
effective, (B) if applicable, a post-effective amendment to such Registration
Statement pursuant to Rule 430A under the Securities Act and (C) cause all
necessary filings in connection with the registration and qualification of the
Exchange Notes to be made under the state securities or blue sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer;
provided, however, that the Company shall not be required to (x) qualify as a
foreign corporation or as a dealer in securities in any jurisdiction where it
would not be otherwise required to qualify but for this Section 3(a) or (y) take
any action which would subject it to general service of process or taxation in
any such jurisdiction where it is not then so subject, and (iv) upon the
effectiveness of such Registration Statement, commence the Exchange Offer.  The
Exchange Offer shall be on the appropriate form permitting registration of the
Exchange Notes to be offered in exchange for the Transfer Restricted Securities
and to permit resales of Initial Notes held by Broker-Dealers as contemplated by
Section 3(c) hereof.

(b)

The Company shall use its reasonable best efforts to cause the Exchange Offer
Registration Statement to be effective continuously and shall keep the Exchange
Offer open for a period of not less than the minimum period required under
applicable federal and state securities laws to Consummate the Exchange Offer;
provided, however, that in no event shall such period be less than 30 days after
the date notice of the Exchange Offer is mailed to the Holders.  The Company
shall cause the Exchange Offer to comply with all applicable federal and state
securities laws.  No securities other than the Exchange Notes shall be included
in the Exchange Offer Registration Statement.  The Company shall use its
reasonable best efforts to cause the Exchange Offer to be Consummated on the
earliest practicable date after the Exchange Offer Registration Statement has
become effective.

(c)

The Company shall indicate in a “Plan of Distribution” section contained in the
Prospectus forming a part of the Exchange Offer Registration Statement that any
Broker-Dealer who holds Initial Notes that are Transfer Restricted Securities
and that were acquired for its own account as a result of market-making
activities or other trading activities (other than Transfer Restricted
Securities acquired directly from the Company), may exchange such Initial Notes
pursuant to the Exchange Offer; however, such Broker-Dealer may be deemed to be
an “underwriter” within the meaning of the Securities Act and must, therefore,
deliver a prospectus meeting the requirements of the Securities Act in
connection with any resales of the Exchange Notes received by such Broker-Dealer
in the Exchange Offer, which prospectus delivery requirement may be satisfied by
the delivery by such Broker-Dealer of the Prospectus contained in the Exchange
Offer Registration Statement.  Such “Plan of Distribution” section shall also
contain all other information with respect to such resales by Broker-Dealers
that the Commission may require in order to permit such resales pursuant
thereto, but such “Plan of Distribution” shall not name any such Broker-Dealer
or disclose the amount of Initial Notes held by any such





-4-




--------------------------------------------------------------------------------

 




Broker-Dealer except to the extent required by the Commission as a result of a
change in policy after the date of this Agreement.

The Company shall use its reasonable best efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented and amended as
required by the provisions of Section 6(c) hereof to the extent necessary to
ensure that it is available for resales of Initial Notes acquired by
Broker-Dealers for their own accounts as a result of market-making activities or
other trading activities, and to ensure that it conforms with the requirements
of this Agreement, the Securities Act and the policies, rules and regulations of
the Commission as announced from time to time, for a period ending on the
earlier of (i) 90 days from the date on which the Exchange Offer Registration
Statement is declared effective and (ii) the date on which a Broker-Dealer is no
longer required to deliver a prospectus in connection with market-making or
other trading activities.

The Company shall provide a reasonable number of copies of the latest version of
such Prospectus to Broker-Dealers promptly upon request at any time during such
90 day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales; provided that such version is not publicly available.

SECTION 4.

Shelf Registration.

(a)

Shelf Registration.  If (i) the Company is not required to file an Exchange
Offer Registration Statement or to consummate the Exchange Offer because the
Exchange Offer is not permitted by applicable law or Commission policy (after
the procedures set forth in Section 6(a) hereof have been complied with), (ii)
for any reason the Exchange Offer is not Consummated within 360 days after the
Closing Date (or if such 360th day is not a Business Day, the next succeeding
Business Day), or (iii) with respect to any Holder of Transfer Restricted
Securities (A) such Holder is prohibited by applicable law or Commission policy
from participating in the Exchange Offer, or (B) such Holder may not resell the
Exchange Notes acquired by it in the Exchange Offer to the public without
delivering a prospectus and that the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder, or (C) such Holder is a Broker-Dealer and holds Initial Notes acquired
directly from the Company or one of its affiliates, then, upon such Holder’s
request, the Company shall use its reasonable best efforts to cause to be filed
a shelf registration statement pursuant to Rule 415 under the Securities Act,
which may be an amendment to the Exchange Offer Registration Statement (in
either event, the “Shelf Registration Statement”), and use its reasonable best
efforts to cause such Shelf Registration Statement to be declared effective by
the Commission on or prior to the 360th day after the Closing Date (or if such
360th day is not a Business Day, the next succeeding Business Day) (such date
being the “Shelf Effectiveness Deadline”), which Shelf Registration Statement
shall provide for resales of all Transfer Restricted the Holders of which shall
have timely provided the information required pursuant to Section 4(b) hereof.

Subject to Section 6(d) hereof, the Company shall use its reasonable best
efforts to keep such Shelf Registration Statement continuously effective,
supplemented and amended as required by the provisions of Sections 6(b) and (c)
hereof to the extent necessary to ensure that it is available for resales of
Initial Notes by the Holders of Transfer Restricted Securities entitled to the
benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this





-5-




--------------------------------------------------------------------------------

 




Agreement, the Securities Act and the policies, rules and regulations of the
Commission as announced from time to time, for a period of at least two years
following the Closing Date (or shorter period that will terminate when all the
Initial Notes covered by such Shelf Registration Statement have been sold
pursuant to such Shelf Registration Statement).

(b)

Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement.  No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement or benefit from the provisions regarding Additional
Interest for a Registration Default with respect to a Shelf Registration
Statement unless and until such Holder furnishes to the Company in writing,
within 15 Business Days after receipt of a request therefor, such information as
the Company may reasonably request for use in connection with any Shelf
Registration Statement or Prospectus or preliminary Prospectus included therein.
 Each Holder as to which any Shelf Registration Statement is being effected
agrees to furnish promptly to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Holder not materially misleading.

SECTION 5.

Additional Interest.  If (i) any Shelf Registration Statement required by this
Agreement has not been declared effective by the Commission on or prior to the
Shelf Effectiveness Deadline, (ii) the Exchange Offer is required by this
Agreement but has not been Consummated within 360 days after the Closing Date
(or if such 360th day is not a Business Day, the next succeeding Business Day)
or (iii) other than in connection with a Suspension Period, any Registration
Statement required by this Agreement is filed and declared effective but shall
thereafter cease to be effective or fail to be usable for its intended purpose
during the applicable periods specified in this Agreement without being
succeeded within 10 Business Days of such Registration Statement ceasing to be
effective or usable (or, if such event occurs during, or as a result of, a
Suspension Period, prior to the later of (x) within 10 Business Days of such
Registration Statement ceasing to be effective or usable and (y) the expiration
of the Suspension Period) by a post-effective amendment to such Registration
Statement that cures such failure or usability and that is itself declared
effective within 10 Business Days of such Registration Statement ceasing to be
effective or usable (or, if such event occurs during, or as a result of, a
Suspension Period, prior to the later of (x) within 10 Business Days of such
Registration Statement ceasing to be effective or usable and (y) the expiration
of the Suspension Period) (each such event referred to in clauses (i) through
(iii), a “Registration Failure”), the Company hereby agrees that the interest
rate borne by the Transfer Restricted Securities affected thereby shall be
increased by 0.25% per annum during the 90-day period immediately following the
occurrence of any Registration Failure and shall increase by 0.25% per annum for
each subsequent 90-day period, but in no event shall the total interest rate
payable exceed 1.00% per annum (“Additional Interest”).  Following the cure of
all Registration Failures relating to any particular Transfer Restricted
Securities, the interest rate borne by the relevant Transfer Restricted
Securities will be reduced to the original interest rate borne by such Transfer
Restricted Securities; provided, however, that, if after any such reduction in
interest rate, a different Registration Failure occurs, the interest rate borne
by the relevant Transfer Restricted Securities shall again be increased pursuant
to the foregoing provisions.

Notwithstanding the foregoing, (i) the amount of Additional Interest payable
shall not increase because more than one Registration Failure has occurred and
is continuing and (ii) a





-6-




--------------------------------------------------------------------------------

 




Holder of Transfer Restricted Securities who is not entitled to the benefits of
the Shelf Registration Statement shall not be entitled to Additional Interest
with respect to a Registration Failure that pertains to the Shelf Registration
Statement.

The Additional Interest described in this Section 5 is the sole and exclusive
remedy available to the Holders of the Transfer Restricted Securities due to a
Registration Failure.

SECTION 6.

Registration Procedures.

(a)

Exchange Offer Registration Statement.  In connection with the Exchange Offer,
if required pursuant to Section 3(a) hereof, the Company shall comply with all
of the provisions of Section 6(c) hereof, shall use its reasonable best efforts
to effect such exchange and to permit the sale of Transfer Restricted Securities
being sold in accordance with the intended method or methods of distribution
thereof, and shall comply with all of the following provisions:

(i)

To the extent the Commission raises an objection as to whether the Exchange
Offer is permitted by applicable law, upon request of the Holders of a majority
in principal amount of outstanding Transfer Restricted Securities, the Company
hereby agrees to seek a no-action letter or other favorable decision from the
Commission allowing the Company to Consummate an Exchange Offer for such Initial
Notes.  The Company hereby agrees to pursue the issuance of such a decision to
the Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy.  The Company hereby
agrees, however, to (A) participate in telephonic conferences with the
Commission, (B) deliver to the Commission staff an analysis prepared by counsel
to the Company setting forth the legal bases, if any, upon which such counsel
has concluded that such an Exchange Offer should be permitted and (C) diligently
pursue a favorable resolution by the Commission staff of such submission.

(ii)

As a condition to its participation in the Exchange Offer pursuant to the terms
of this Agreement, each Holder of Transfer Restricted Securities shall furnish,
upon the request of the Company, prior to the Consummation thereof, a written
representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) any Exchange Notes to be received by it will be acquired in the
ordinary course of its business, (B) it has no arrangement or understanding with
any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Notes, (C) it is not an affiliate (as such term
is defined in Rule 405 under the Securities Act) of the Company or, if it is
such an affiliate, it will comply with the registration and prospectus delivery
requirements of the Securities Act, to the extent applicable, (D) it is not
acting on behalf of any Person who could not truthfully make the foregoing
representations set forth in (A), (B) and (C) of this Section 6(a)(ii) and (E)
it shall have made such other representations as may be reasonably necessary
under applicable Commission rules, regulations or interpretations to render the
use of Form S-4 or another appropriate form under the Securities Act available
or for the Exchange Offer Registration Statement to be declared effective.  In
addition, all such Holders of Transfer Restricted Securities shall otherwise
cooperate in the Company’s preparations for the Exchange Offer.  Each Holder
hereby acknowledges and agrees that any Broker-Dealer and any such Holder using
the Exchange Offer to





-7-




--------------------------------------------------------------------------------

 




participate in a distribution of the securities to be acquired in the Exchange
Offer (1) could not under Commission policy as in effect on the date of this
Agreement rely on the position of the Commission enunciated in Morgan Stanley
and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation
(available May 13, 1988), as interpreted in the Commission’s letter to Shearman
& Sterling dated July 2, 1993, and similar no-action letters (which may include
any no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Notes obtained
by such Holder in exchange for Initial Notes acquired by such Holder directly
from the Company.

(b)

Shelf Registration Statement.  If required pursuant to Section 4, in connection
with the Shelf Registration Statement, the Company shall comply with all the
provisions of Section 6(c) hereof and shall use its reasonable best efforts to
effect such registration to permit the sale of the Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution thereof, and pursuant thereto the Company will as expeditiously as
possible prepare and file with the Commission a Registration Statement relating
to the registration on any appropriate form under the Securities Act, which form
shall be available for the sale of the Transfer Restricted Securities in
accordance with the intended method or methods of distribution thereof.

(c)

General Provisions.  In connection with any Registration Statement and any
Prospectus required by this Agreement to permit the sale or resale of Transfer
Restricted Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Initial Notes by
Broker-Dealers), the Company shall:

(i)

use its reasonable best efforts to keep such Registration Statement continuously
effective for the applicable period of time specified in this Agreement and
provide all requisite financial statements for the period specified in Section 3
or 4 hereof, as applicable; upon the occurrence of any event that would cause
any such Registration Statement or the Prospectus contained therein (A) to
contain a material misstatement or omission or (B) not to be effective and
usable for resale of Transfer Restricted Securities during the period required
by this Agreement, the Company shall file promptly an appropriate amendment to
such Registration Statement, in the case of clause (A), correcting any such
misstatement or omission, and, in the case of either clause (A) or (B), use its
reasonable best efforts to cause such amendment to be declared effective and
such Registration Statement and the related Prospectus to become usable for
their intended purpose(s) as soon as practicable thereafter;

(ii)

prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
the Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as applicable, or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so





-8-




--------------------------------------------------------------------------------

 




supplemented to be filed pursuant to Rule 424 under the Securities Act, and to
comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the Prospectus;

(iii)

advise the underwriter(s), if any, and selling Holders as promptly as
practicable and, if requested by such Persons, to confirm such advice in
writing, (A) when the Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to any Registration Statement or any
post-effective amendment thereto, when the same has become effective, (B) of any
request by the Commission for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto, (C) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement under the Securities
Act or of the suspension by any state securities commission of the qualification
of the Transfer Restricted Securities for offering or sale in any jurisdiction,
or the initiation of any proceeding for any of the preceding purposes, (D) of
the existence of any fact or the happening of any event that makes any statement
of a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto, or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement or the Prospectus in order to make the statements
therein not misleading.  If at any time the Commission shall issue any stop
order suspending the effectiveness of the Registration Statement, or any state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of the Transfer
Restricted Securities under state securities or blue sky laws, the Company shall
use its reasonable best efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

(iv)

furnish without charge to each of the Initial Purchasers, each selling Holder
named in any Registration Statement, and each of the underwriter(s), if any,
before filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and reasonable comment of such Holders
and underwriter(s) in connection with such sale, if any, for a period of at
least three Business Days and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which an Initial Purchaser of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within three Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period).  The objection of an Initial Purchaser or underwriter, if any, shall be
deemed to be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission.  Notwithstanding the foregoing, no actions shall be
required under this clause (iv) that are





-9-




--------------------------------------------------------------------------------

 




not, in the reasonable opinion of counsel for the Company, in compliance with
applicable law;

(v)

if requested by any selling Holders or the underwriter(s), if any, as soon as
practicable incorporate in any Registration Statement or Prospectus, pursuant to
a supplement or post-effective amendment if necessary, such information as such
selling Holders and underwriter(s), if any, may reasonably request to have
included therein, including, without limitation, information relating to the
“Plan of Distribution” of the Transfer Restricted Securities, information with
respect to the principal amount of Transfer Restricted Securities being sold to
such underwriter(s), the purchase price being paid therefor and any other terms
of the offering of the Transfer Restricted Securities to be sold in such
offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;

(vi)

furnish to each Initial Purchaser, each selling Holder and each of the
underwriter(s), if any, upon request without charge, at least one copy of the
Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and, if requested, all exhibits (including
exhibits incorporated therein by reference);

(vii)

deliver to each selling Holder named therein and each of the underwriter(s), if
any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; the Company hereby consents to the use of the Prospectus
and any amendment or supplement thereto by each of the selling Holders named
therein and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;

(viii)

enter into such agreements (including an underwriting agreement), and make such
representations and warranties, and take all such other actions in connection
therewith in order to expedite or facilitate the disposition of the Transfer
Restricted Securities pursuant to any Shelf Registration Statement contemplated
by this Agreement, all to such extent as may be reasonably requested by any
Initial Purchaser or by the Holders of a majority in aggregate principal amount
of Transfer Restricted Securities or the managing underwriter in connection with
any sale or resale pursuant to any Shelf Registration Statement contemplated by
this Agreement; and whether or not an underwriting agreement is entered into and
whether or not the registration is an Underwritten Registration, the Company
shall:

(A)

furnish to each Initial Purchaser, each selling Holder named therein and each
underwriter, if any, in such substance and scope as they may request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the effectiveness of the Shelf Registration Statement:





-10-




--------------------------------------------------------------------------------

 




(1)

a certificate, dated the date of effectiveness of the Shelf Registration
Statement signed by (y) the President or any Vice President and (z) a principal
financial or accounting officer of the Company, confirming, as of the date
thereof, the matters set forth in paragraphs (i) and (ii) of Section 5(b) of the
Purchase Agreement and such other matters as such parties may reasonably
request;

(2)

(2)

an opinion and negative assurance letter, dated the date of effectiveness of the
Shelf Registration Statement of counsel for the Company, covering such matters
as are customarily covered in opinions and negative assurance letters requested
in underwritten offerings; and

(3)

a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 5(a) of the Purchase Agreement,
without exception;

(B)

set forth in full or incorporate by reference in the underwriting agreement, if
any, the indemnification provisions and procedures of Section 8 hereof with
respect to all parties to be indemnified pursuant to said Section; and

(C)

deliver such other documents and certificates as may be reasonably requested by
such parties to evidence compliance with Section 6(c)(ix)(A) hereof and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company pursuant to this Section 6(c)(ix), if any.

(ix)

prior to any public offering of Transfer Restricted Securities pursuant to a
Shelf Registration Statement, cooperate with the selling Holders, the
underwriter(s), if any, and their respective counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
state securities or blue sky laws of such jurisdictions as the selling Holders
or underwriter(s), if any, may request and do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Transfer Restricted Securities covered by the Shelf Registration Statement;
provided, however, that the Company shall not be required to register or qualify
as a foreign corporation where it is not then so qualified or to take any action
that would subject it to the service of process in suits or to taxation, other
than those arising out of the offering or sale of the Transfer Restricted
Securities, in any jurisdiction where it is not then so subject;

(x)

shall issue, upon the request of any Holder of Initial Notes covered by the
Shelf Registration Statement, Exchange Notes having an aggregate principal
amount equal to the aggregate principal amount of Initial Notes surrendered to
the Company by such Holder in exchange therefor or being sold by such Holder;
such Exchange Notes to





-11-




--------------------------------------------------------------------------------

 




be registered in the name of such Holder or in the name of the purchaser(s) of
such Notes, as the case may be; in return, the Initial Notes held by such Holder
shall be surrendered to the Company for cancellation;

(xi)

cooperate with the selling Holders and the underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Transfer
Restricted Securities to be sold and not bearing any restrictive legends; and
enable such Transfer Restricted Securities to be in such denominations and
registered in such names as the Holders or the underwriter(s), if any, may
request at least two Business Days prior to any sale of Transfer Restricted
Securities made by such Holders or underwriter(s) pursuant to such Shelf
Registration Statement;

(xii)

use its reasonable best efforts to cause the Transfer Restricted Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in Section 6(c)(x) hereof;

(xiii)

if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall exist or
have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein not misleading;

(xiv)

provide a CUSIP number for all Notes not later than the effective date of the
Registration Statement covering such Notes and provide the Trustee under the
Indenture with printed certificates for such Notes which are in a form eligible
for deposit with The Depository Trust Company and take all other action
necessary to ensure that all such Notes are eligible for deposit with The
Depository Trust Company;

(xv)

cooperate and assist in any filings required to be made with FINRA and in the
performance of any due diligence investigation by any underwriter (including any
“qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of FINRA;

(xvi)

otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the Commission, and make generally available to its security
holders, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 under the Securities Act (which need not be audited)
for the twelve-month period (A) commencing at the end of any fiscal quarter in
which Transfer Restricted Securities are sold to underwriters in a firm
commitment or best efforts Underwritten Offering or (B) if not sold to
underwriters in such an offering, beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
Registration Statement; and





-12-




--------------------------------------------------------------------------------

 




(xvii)

to the extent required under the Securities Act and/or the Trust Indenture Act,
cause the Indenture to be qualified under the Trust Indenture Act not later than
the effective date of the first Registration Statement required by this
Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Notes to effect such changes to the Indenture as may be required for
such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its reasonable best efforts to cause the
Trustee to execute, all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner.

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xiv) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.  If
so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice.  In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Section
6(c)(iii)(D) hereof to and including the date when each selling Holder covered
by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xiv) hereof or
shall have received the Advice; provided, however, that no such extension shall
be taken into account in determining whether Additional Interest is due pursuant
to Section 5 hereof or the amount of such Additional Interest, it being agreed
that the Company’s option to suspend use of a Registration Statement pursuant to
this paragraph shall be treated as a Registration Default for purposes of
Section 5 hereof, except as otherwise provided therein.

(d)

Notwithstanding anything to the contrary contained herein, the Company may
suspend the effectiveness of the Shelf Registration Statement for up to 45 days
in any 90-day period but no more than 90 days in any 360-day period (such
period, a “Suspension Period”) (except for the consecutive 45-day period
immediately prior to maturity of the Notes), if there is a possible acquisition
or business combination or other transaction, business development or event
involving the Company that may require disclosure in the Shelf Registration
Statement and the Company determines in the exercise of its reasonable judgment
that such disclosure is not in the best interests of the Company or obtaining
any financial statements relating to an acquisition or business combination
required to be included in the Shelf Registration Statement would be
impracticable.  If a Suspension Period is triggered, the Company shall promptly
notify any such Holders of the suspension of the effectiveness of the Shelf
Registration Statement, provided that such notice shall not require the Company
to disclose the possible acquisition or business combination or other
transaction, business development or event if the Company determine in good
faith that such acquisition or business combination or other transaction,
business development or event should remain confidential.  Upon the abandonment,
consummation or





-13-




--------------------------------------------------------------------------------

 




termination of the possible acquisition or business combination or other
transaction, business development or event or the availability of the required
financial statements with respect to a possible acquisition or business
combination, the suspension of the use of the Shelf Registration Statement, as
the case may be, pursuant to this paragraph shall cease and the Company shall
promptly notify such Holders that the use of the prospectus contained in the
Shelf Registration Statement, as the case may be, as amended or supplemented, as
applicable, may resume.  The Company shall provide a reasonable number of copies
of the latest version of such prospectus to such Holders, promptly upon written
request, and in no event later than five Business Days after such request, at
any time during such period.

SECTION 7.

Registration Expenses.

All expenses incident to the Company’s performance of or compliance with this
Agreement will be borne by the Company, regardless of whether a Registration
Statement becomes effective, including, without limitation:  (i) all
registration and filing fees and expenses (including filings made by any Initial
Purchaser or Holder with FINRA (and, if applicable, the reasonable fees and
expenses of any “qualified independent underwriter” and its counsel that may be
required by the rules and regulations of FINRA; provided that the Company shall
not be responsible for fees for its counsel in excess of $10,000)); (ii) all
fees and expenses of compliance with federal securities and state securities or
blue sky laws; (iii) all expenses of printing (including printing certificates
for the Exchange Notes to be issued in the Exchange Offer and printing of
Prospectuses), messenger and delivery services and telephone; (iv) all fees and
disbursements of counsel for the Company; (v) if required pursuant to the terms
of this Agreement, all application and filing fees in connection with listing
the Exchange Notes on a securities exchange or automated quotation system
pursuant to the requirements thereof; and (vi) all fees and disbursements of
independent certified public accountants of the Company (including the expenses
of any special audit and comfort letters required by or incident to such
performance).

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

SECTION 8.

Indemnification.

(a)

The Company agrees to indemnify and hold harmless (i) each Holder, (ii) each
Person, if any, who controls (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) any Holder (any of the Persons referred
to in this clause (ii) being hereinafter referred to as a “controlling person”)
and (iii) the respective officers, directors, partners, employees and agents of
any Holder or any controlling person (any Person referred to in clause (i), (ii)
or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages,
liabilities, judgments, actions and expenses (including, without limitation, and
as incurred, reimbursement of all reasonable costs of investigating, preparing,
pursuing, settling, compromising, paying or defending any claim or action, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any





-14-




--------------------------------------------------------------------------------

 




Indemnified Holder), insofar as such losses, claims, damages, liabilities,
judgments, actions and expenses arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto),
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or omission or alleged untrue statement or
omission that is made in reliance upon and in conformity with information
relating to any of the Holders furnished in writing to the Company by any of the
Holders expressly for use therein.  This indemnity agreement shall be in
addition to any liability which the Company may otherwise have.

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing; provided,
however, that the failure to give such notice shall not relieve the Company of
its obligations pursuant to this Agreement unless and to the extent such failure
to give notice results in the loss or compromise of any substantial rights or
defenses of the Company.  The Company shall be entitled to participate in any
such action and, to the extent that it shall wish, to assume the defense
thereof, with counsel reasonable satisfactory to such Indemnified Holder, and,
after notice from the Company to such Indemnified Holder of its election so to
assume the defense, thereof, the Company shall not be liable to such Indemnified
Holder under such subsection for any legal or other expenses, in each case
subsequently incurred by such Indemnified Holder, in connection with the defense
thereof other than reasonable costs of investigation.  Notwithstanding the
Company’s election to appoint counsel to represent the Indemnified Holders in an
action, such Indemnified Holders shall have the right to employ separate counsel
(including local counsel), and the Company shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
Company to represent the Indemnified Holders would present such counsel with a
conflict of interest, (ii) the actual or potential defendants in, or targets of,
any such action include both the Indemnified Holders and the Company and the
Indemnified Holders shall have reasonably concluded that there may be legal
defenses available to it and/or other Indemnified Holders which are different
from or additional to those available to the Company, (iii) the Company shall
not have employed counsel satisfactory to the Indemnified Holders to represent
the Indemnified Holders within a reasonable time after notice of the institution
of such action or (iv) the Company shall authorize the Indemnified Holders to
employ separate counsel at the expense of the Company.  The Company shall not,
in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for such Indemnified Holders.  The
Company shall be liable for any settlement of any such action or proceeding
effected with the Company’s prior written consent,  and the Company agrees to
indemnify and hold harmless any Indemnified Holder from and against any loss,
claim, damage, liability or expense by reason of any settlement of any action
effected with the written consent of the Company.  The Company shall not,
without the prior written consent of each Indemnified Holder, settle or
compromise or consent to the entry of judgment in or otherwise seek to terminate
any pending or threatened action, claim, litigation or proceeding in respect of
which





-15-




--------------------------------------------------------------------------------

 




indemnification or contribution may be sought hereunder (whether or not any
Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding.

(b)

Each Holder of Transfer Restricted Securities agrees, severally and not jointly,
to indemnify and hold harmless the Company, its directors and officers of the
Company who sign a Registration Statement, and any Person controlling (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) the Company, and the respective officers, directors, partners, employees,
representatives and agents of each such Person, to the same extent as the
foregoing indemnity from the Company to each of the Indemnified Holders, but
only with respect to claims and actions based on information relating to such
Holder furnished in writing by such Holder expressly for use in any Registration
Statement.  In case any action or proceeding shall be brought against the
Company or its directors or officers or any such controlling person in respect
of which indemnity may be sought against a Holder of Transfer Restricted
Securities, such Holder shall have the rights and duties given the Company, and
the Company its directors and officers and such controlling person shall have
the rights and duties given to each Holder by the preceding paragraph.

(c)

If the indemnification provided for in this Section 8 is unavailable to an
indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Holders, on the other hand, from the Initial
Placement (which in the case of the Company shall be deemed to be equal to the
total net proceeds to the Company from the Initial Placement), or if such
allocation is not permitted by applicable law, the relative fault of the
Company, on the one hand, and the Holders, on the other hand, in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
 The relative fault of the Company on the one hand and of the Indemnified Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Indemnified Holders, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in the second paragraph of Section 8(a) hereof, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

The Company and each Holder of Transfer Restricted Securities agree that it
would not be just and equitable if contribution pursuant to this Section 8(c)
were determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph.  The amount paid or payable by an indemnified party as a





-16-




--------------------------------------------------------------------------------

 




result of the losses, claims, damages, liabilities or expenses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 8, in no event
shall a Holder be required to contribute any amount in excess of the amount by
which the total price at which the Initial Notes or Exchange Notes sold by such
Holder exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute pursuant to this
Section 8(c) are several in proportion to the respective principal amount of
Initial Notes held by each of the Holders hereunder and not joint.

SECTION 9.

Rule 144A.  The Company hereby agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding, to make available to any
Holder or beneficial owner of Transfer Restricted Securities in connection with
any sale thereof and any prospective purchaser of such Transfer Restricted
Securities from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A under the Securities Act.

SECTION 10.

Participation in Underwritten Registrations.  No Holder may participate in any
Underwritten Registration hereunder unless such Holder (a) agrees to sell such
Holder’s Transfer Restricted Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lock-up letters and
other documents required under the terms of such underwriting arrangements.

SECTION 11.

Selection of Underwriters.  The Holders of Transfer Restricted Securities
covered by the Shelf Registration Statement who desire to do so may sell such
Transfer Restricted Securities in an Underwritten Offering.  In any such
Underwritten Offering, the investment banker(s) and managing underwriter(s) that
will administer such offering will be selected by the Holders of a majority in
aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.

SECTION 12.

Miscellaneous.

(a)

Remedies.  The Company hereby agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate.

(b)

No Inconsistent Agreements.  The Company will not on or after the date of this
Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.  





-17-




--------------------------------------------------------------------------------

 




The rights granted to the Holders hereunder do not conflict with the rights
granted to the holders of the Company’s securities under any other agreement in
effect on the date hereof.

(c)

Adjustments Affecting the Notes.  The Company will not take any action, or
permit any change to occur, with respect to the Notes that would materially and
adversely affect the ability of the Holders to Consummate any Exchange Offer.

(d)

Amendments and Waivers.  The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(d)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
Affiliates).  Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly adversely affects the rights of any
Initial Purchaser hereunder, the Company shall obtain the written consent of
each such Initial Purchaser with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

(e)

Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i)

if to a Holder, at the address set forth on the records of the Registrar under
the Indenture, with a copy to the Registrar under the Indenture; and

(ii)

if to the Company:

Springleaf Finance Corporation
600 N.W. Second Street
Evansville, Indiana  47708
Facsimile:  (812) 468-5455
Attention:  Legal Department

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York  10036
Facsimile:  212-735-2000
Attention:  Gregory A. Fernicola





-18-




--------------------------------------------------------------------------------

 




(iii)

if to the Initial Purchasers:

           Merrill Lynch, Pierce, Fenner & Smith Incorporated
           50 Rockefeller Plaza
           New York, New York  10020
           Facsimile:  (212) 901-7897
           Attention: High Yield Legal Department

with a copy to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY  10005
Facsimile:  (212) 269-5420
Attention: James J. Clark, Esq.
                  Noah B. Newitz, Esq.

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

(f)

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

(g)

Counterparts.  This Agreement may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h)

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

(i)

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW
RULES THEREOF.

(j)

Severability.  In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the





-19-




--------------------------------------------------------------------------------

 




validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be affected
or impaired thereby.

(k)

Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.





-20-




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

SPRINGLEAF FINANCE CORPORATION



By:

/s/ David M. McManigal

          Name: David M. McManigal

          Title:   Assistant Treasurer


 





-21-




--------------------------------------------------------------------------------

 




The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:




MERRILL LYNCH, PIERCE, FENNER & SMITH

                    INCORPORATED

On behalf of itself and as a Representative of the Initial Purchasers




By:

/s/ Andrew C. Karp


Name: Andrew C. Karp


Title:   Managing Director

























